       Case 2:19-cv-00460-CG-GJF Document 11 Filed 10/09/19 Page 1 of 7



                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

JANE DOE,
                      Plaintiff,
vs.                                                               1:18-cv-00236-JHR-LF


THE BOARD OF COUNTY COMMISSIONERS
FOR THE COUNTY OF OTERO; OTERO COUNTY
SHERIFF BENNY HOUSE;
OTERO COUNTY DETENTION CENTER
DIRECTOR CAROLYN BARELA;
ERIC SCOTT KINDLEY,
                      Defendants.

And

JANE DOE 2,

                      Plaintiff,

v.                                                                2:19-cv-00460-CG-GJF

THE BOARD OF COUNTY COMMISSIONERS
FOR THE COUNTY OF OTERO; OTERO COUNTY
SHERIFF BENNY HOUSE;
OTERO COUNTY DETENTION CENTER
DIRECTOR CAROLYN BARELA;
ERIC SCOTT KINDLEY,

                      Defendants.

                   ORDER SETTING SETTLEMENT CONFERENCE

       This case has been referred to me for a settlement conference. See D.N.M.LR-CIV.

16.2(a). Having conferred with counsel about a mutually-convenient date, time, and location,

       IT IS HEREBY ORDERED that all parties and their lead counsel shall appear

before me at the United States Courthouse, 4th Floor, Chama Courtroom, 333 Lomas Blvd.

NW, Albuquerque, New Mexico, on Thursday, January 16, 2020, at 9:00 a.m. Counsel and
        Case 2:19-cv-00460-CG-GJF Document 11 Filed 10/09/19 Page 2 of 7



parties need not report to my chambers. They should go directly to the location identified above.

An insured party or an uninsured corporate party shall appear by a representative with full and

final authority to discuss and enter into a binding settlement (this requirement cannot be

satisfied by hiring a local representative if the appropriate representative resides in another state).

See D.N.M.LR-CIV. 16.2 (c). A party’s personal appearance is intended to increase the

efficiency and effectiveness of the settlement conference by reducing the time for

communication of offers and expanding the ability to explore options for settlement. A party’s

request to be excused must be made in writing five calendar days before the conference. See

D.N.M.LR-CIV. 16.2 (d).

       The Court has excused defendant Eric Scott Kindley from all settlement proceedings. Mr.

Kindley does not need to appear at the settlement conference or participate in exchanging letters

with the opposing parties or sending a confidential letter to the Court.

       Experience teaches that settlement conferences are often unproductive unless the parties

have exchanged demands and offers before the conference and made a serious effort to settle the

case on their own. Accordingly, at least twenty-one (21) calendar days prior to the date of

the settlement conference, plaintiff’s1 counsel shall serve on defense counsel a letter that sets

forth at least the following information: (a) a brief summary of the evidence and legal principles

that, in plaintiff’s view, establishes liability; (b) a brief explanation of why damages or other

relief appropriately would be granted at trial; (c) an itemization of any claimed damages,

including any special damages—i.e., damages for pecuniary losses, such as past medical

1
  The words “plaintiff” and “defendant” include the plural form of the words if the case involves
multiple plaintiffs and/or defendants. The attorney for each plaintiff and defendant must comply
with the terms of this order. If an attorney represents more than one plaintiff or defendant, the
attorney must comply with the terms of this order with respect to each of his/her clients.

                                                   2
        Case 2:19-cv-00460-CG-GJF Document 11 Filed 10/09/19 Page 3 of 7



expenses, lost wages, or property damages—that states the exact dollar amount plaintiff is

claiming for each category; and (d) a settlement demand.

       At least fourteen (14) calendar days before the settlement conference, defense counsel

shall serve on plaintiff’s counsel a letter that sets forth at least the following information: (a) any

points in plaintiff’s letter with which the defense agrees; (b) any points in plaintiff’s letter with

which the defense disagrees, with references to supporting evidence and legal principles; and (c)

a settlement offer.2 If a release is contemplated, defense counsel shall include a proposed form

of release with its counteroffer. If defendant disagrees with the amount of special damages

plaintiff has claimed, defendant’s counteroffer must state the dollar amount defendant believes to

be correct for each category. For example, if plaintiff claims $1,000 in past medical expenses,

and defendant believes the correct amount of past medical expenses is $500, defendant’s letter

must clearly state that plaintiff’s past medical expenses amount to $500. It is insufficient to

merely say, “defendant disagrees that plaintiff has $1,000 in past medical expenses.”

       If a dispute about special damages exists, counsel shall (1) meet in person or

telephonically before the settlement conference to try to resolve the dispute (an exchange of

emails or correspondence is insufficient) and (2) if the dispute cannot be resolved, counsel must

bring all documentation supporting his or her position on special damages to the conference.

       Each of these letters typically should be five or fewer pages, and counsel must ensure that

each participant reads the opposing party’s letter before the settlement conference. If settlement

authority for any party is provided by a committee, that party must ensure that the committee

reviews any opposing party’s letter before finalizing settlement authority. Those attending the
2
  The settlement offer must be definite, meaning that it must state a single amount with no
variables. For example, a settlement offer that lists a set amount of money “and attorneys’ fees”
is unacceptable.
                                                   3
       Case 2:19-cv-00460-CG-GJF Document 11 Filed 10/09/19 Page 4 of 7



settlement conference and reviewing the letters exchanged must treat as confidential the

information discussed, positions taken, and offers made by other participants in preparation for

and during the conference.3

       At least seven (7) calendar days before the conference, plaintiff’s counsel shall provide

me copies of the letters exchanged between the parties. In addition, each party must provide me,

in confidence, a concise letter (typically no more than seven pages) containing a brief summary

of the facts; analysis of the applicable law, including evidentiary issues; strengths of the case;

weaknesses of the case; status of discovery; identification of any pending motions; an outline or

itemization of damages or relief requested; status of settlement negotiations to date; and the

names of the individuals who will be attending the conference and in what capacity. This

confidential letter must not be a mere restatement of the letter served on opposing counsel. All

matters communicated to me in the confidential letter will be kept confidential, and will not be

disclosed to any other party, or to the trial judge. Once the Court reads the letters provided, it

may arrange a pre-settlement conference.

       Furthermore, if any party has in its possession any video or audio recordings of the

incident upon which this action is based, that party must send me a copy of the recording at least

seven (7) calendar days before the conference.

       The parties shall submit these letters and other materials to me preferably by e-mail

(fashingchambers@nmcourt.fed.us), or alternatively by facsimile (505-348-2365) or mail, as

long as the materials arrive in my chambers by the above deadline. It is not necessary to send an

original if a document is sent by e-mail or facsimile.


3
 This does not prohibit disclosures stipulated to by the parties, necessary in proceedings to
determine the existence of a binding settlement agreement, or as otherwise required by law.
                                                  4
       Case 2:19-cv-00460-CG-GJF Document 11 Filed 10/09/19 Page 5 of 7



       At the settlement conference, counsel should be prepared to discuss the factual and legal

highlights of their cases. Separate, confidential caucuses will be held with each party and the

party’s representative. Attached is an outline for counsel to review with their clients before the

settlement conference to make the best use of the time allotted.

       In the days immediately preceding the settlement conference, if either party believes that

negotiation attempts would not be fruitful at the time set for the conference for any reason (for

example, insufficient discovery or a need to wait on the resolution of a dispositive motion), the

parties should contact my chambers to schedule a status conference to discuss the concern. The

Court may contact a party ex parte prior to the settlement conference after receiving the parties’

settlement statements. If any party objects to these ex parte communications, the party should

clearly state its objection in the settlement letter to the Court. Otherwise, the Court will presume

that the parties consent to this procedure.




       IN SUMMARY:

       Plaintiff’s letter due to defendant:                                  December 26, 2019

       Defendant’s letter due to plaintiff:                                  January 2, 2020

       All letters (and any audio/video recordings) due to Court:            January 9, 2020

       IT IS SO ORDERED.




                                                      ___________________________________
                                                      Laura Fashing
                                                      United States Magistrate Judge
                                                 5
       Case 2:19-cv-00460-CG-GJF Document 11 Filed 10/09/19 Page 6 of 7



                     SETTLEMENT CONFERENCE PREPARATION

Experience shows that in negotiations the party who is best prepared usually obtains the best
result. Settlement conferences can be held more efficiently if all parties and counsel are
prepared. The following are some areas to consider to aid in the effectiveness of this settlement
conference.

A.     FORMAT

       1.      Parties with ultimate settlement authority must be personally present.

       2.      The Court will use a mediation format, and private caucusing with each side. The
               judge may address your client directly.

B.     ISSUES

       1.      What issues (in and outside of this lawsuit) need to be resolved? What are the
               strengths and weaknesses of each issue? What is your most persuasive argument?

       2.      What remedies are available resulting from this litigation or otherwise?

       3.      Is there any ancillary litigation pending/planned which affects case value?

       4.      Do you have enough information to value the case? If not, how are you going to
               get more information before the conference?

       5.      Do attorneys fees or other expenses affect settlement? Have you communicated
               this to the other side?

C.     AUTHORITY

       1.      Are there outstanding liens? Have you verified amounts and whether they are
               negotiable? Do you need to include a representative of the lien holder? If so,
               contact the Court immediately.

       2.      Is there valid insurance coverage? In what amount? If coverage is at issue, or the
               amount/type affects settlement value, have you notified the other side? Do you
               need to include the representative from more than one company/carrier? If so,
               notify the Court immediately.




                                                6
     Case 2:19-cv-00460-CG-GJF Document 11 Filed 10/09/19 Page 7 of 7



D.   NEGOTIATIONS

     1.   Where have your last discussions ended? Are you sure?

     2.   Can you have any discussions before the settlement conference to make it proceed
          more efficiently?

     3.   What value do you want to start with? Why? Have you discussed this with your
          client?

     4.   What value do you want to end with? Why? Have you discussed this with your
          client? Is it significantly different from values you have placed on this case at
          other times?

     5.   Is there confidential information which affects case value? Why
          can’t/won’t/shouldn’t it be disclosed? How can the other side be persuaded to
          change value if that party doesn’t have this information?

     6.   What happens if you don’t settle the case at the conference? What is your best
          alternative to a negotiated settlement? Why?

E.   CLOSING

     1.   If settlement is reached, do you want it on the record?

     2.   Have you discussed settlement formats with your client? Does the client
          understand structured settlements, annuities, and Rule 68 offers to compromise?

     3.   How soon could checks/closing documents be received?

     4.   If settlement is not reached, and further discovery is needed, what is your plan for
          continued settlement discussions? Do you want Court involvement in these talks?

     5.   If settlement is not reached, be prepared to discuss it again at the Final Pretrial
          Conference.




                                             7
